ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent, with Right to Apply for Reinstatement After Ninety (90) Days, filed herein pursuant to Maryland Rule 16-772, it is this 4th day of January 2013,
ORDERED, by the Court of Appeals of Maryland, that Gregory J. Milton be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, to be effective thirty (30) days from the date the Order is entered, and it is further
ORDERED, that the Respondent may apply for reinstatement after ninety (90) days from the date this Order is effective, and it is further
ORDERED, that the Respondent shall be monitored by Gregory K. Wells, Esquire, for a period of one (1) year after Respondent is reinstated to practice law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Gregory J. Milton from the register of attorneys in this Court, and shall certify that fact to the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).